HOPKINSON, District Judge.
This was a very proper case for compromise; there were faults on both sides. The parties had mutual complaints against each other. The captain complained of habitual insolence, insubordination, and refuáal to obey his orders; of gross carelessness, or want of skill, in the libellant's conduct as mate, and of this he has proof. The mate complains of harsh treatment, coarse and abusive language, and unprovoked and oppressive punishments. Both had some reason for these complaints.' It was a fair case for compromise and mutual concession; and this was what the consul advised. It appears that the consul said they “had better make it up,” and, therefore, the mate was again received; that is, the captain did drop it, gave up his causes of complaint, and certainly was entitled to expect the same to be done on the other side; otherwise they did not make it up, they did not drop it, but the captain only did so. Such was not the advice of the consul, by which the libellant was willing to abide. The mutual concession, as advised by the consul, was what the libellant came and offered to the captain, and what the latter accepted; by this both parties were to be restored to their original relations and positions, to the status ante helium; the captain has performed his part of the treaty, the mate endeavors to withdraw from his. The libel is dismissed, without costs.